            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH LEE RANDOLPH, JR.,                          No. 4:18-CV-02231

           Petitioner,                              (Judge Brann)

     v.

THERESA DELBASO, et al.,

          Respondents.

                                     ORDER

                                MARCH 30, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

          2254, ECF No. 1, is DISMISSED WITHOUT PREJUDICE as

          untimely;

    2.    Petitioner shall have thirty (30) days from the date of this Order to present

          the Court with any argument he cares to advance regarding equitable

          tolling. Failure to do so shall result in the Petition being dismissed with

          prejudice; and

    3.    A certificate of appealability shall not issue.


                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
